Citation Nr: 1618297	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This appeal arose before the Board of Veterans' Appeals from a November 2007 rating action of the Oakland, California, Department of Veterans Affairs (VA), Regional Office (RO) that denied service connection for depression; a February 2010 rating action denied service connection for PTSD.  However, at the time that the Veteran filed his claim in November 2006, he had requested service connection for a "mental" disorder.  Given the generalized nature of the claim, as well as based on the evidence and arguments contained in the Veteran's claims folder, the Board has recharacterized the issue on appeal more broadly, as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include depression and PTSD, that can be related to his period of active duty military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January, April, and June 2007, February 2009, February 2010 and in November 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  Records from the Social Security Administration (SSA) have also been obtained.  Following the Board's remand, the Veteran was requested in November 2013 to sign and return authorizations for the release to VA of specified treatment records.  This request was sent to his current address of record.  No such releases were returned to VA.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was scheduled for a VA examination in May 2014; the notification was sent to his last known address of record.  He failed to report to this examination and has not provided any good cause for his failure to report.  Given this, the Board will proceed with the adjudication of the claim based on the evidence already of record.  See 38 C.F.R. § 3.655 (2015).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.15


APPLICABLE LAWS AND REGULATIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.   See Davis v. Principi, 276 F.3d. 1341, 1346-46   (Fed. Cir. 2002); Maxson v. West, 12 Vet. App. 453, 458 (1999).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347   (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128   (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f). The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV. Cohen, supra. According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination. Id.  

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1). 

On the other hand, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396   (1996). 

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) .

 For purposes of 38 C.F.R. § 3.304(f)(3) , "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

The Board recognizes that the Veterans Benefits Administration  is now required to apply concepts and principles set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association  (DSM-5). VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014). The AOJ certified the Veteran's appeal to the Board in September 2013.  Hence, DSM-IV is still the governing directive for this case.



FACTUAL BACKGROUND AND ANALYSIS
 
The Veteran has claimed that he has suffered from a psychiatric disorder, diagnosed as depression and PTSD, since his time in service.  He has stated that he had temporary duty in Vietnam at DaNang from January to March 1966.  He said that he was with the "3rd Bomb Wing" and that during his time there his building (the postal center) was hit with rocket fire that knocked him to the ground and killed several others.  He stated that as he ran to a bunker, he observed numerous dead bodies.  He testified at a hearing before a Decision Review Officer (DRO) in February 2009 that he was the only member of his unit sent to Vietnam.  The Board has noted that the Veteran has provided varying dates for his asserted service in Vietnam, to include the following:  June to September 1967 or from April to May 1966 with the 366th Tactical Fighter Wing.  He testified that he had been in Vietnam in the summer of 1967 and that the rocket attack had taken place in June or July 1967.  The Veteran also asserted that he was beaten by two sergeants during basic training because he had not shined his shoes properly.  While he was stationed in Germany, he claimed that his vehicle was followed by a black car that he was later told were Russians.  Finally, he reported that, in July 1969, he was scared for his life when he was stopped at a red light in Stockton, California.  He said that he heard a loud bang from the car next to him, which he reported caused him to break a beer bottle and cut a man's throat in the car.  The Veteran indicated that the beating in service and the incident in Stockton were never reported to any authorities, nor was there any investigation concerning either event.

The Veteran's DD-214 does not show the receipt of any combat medals or awards.  His military occupational specialty was "administrative specialist."  His personnel records indicate that he served in Guam and West Germany.  

The service treatment records reflect that the Veteran, at the time of his June 1965 entrance examination, reported a history of frequent or terrifying nightmares.  However, the objective examination was negative and he was found fit for service. He was seen in March 1966 for complaints of homesickness, poor sleep and feelings of depression.  His hands were noted to be shaking and he was counseled.  A November 1966 treatment note showed that he had lost 10 pounds over a three to four month period, that his hands were trembling and his nails were bitten.  The impression was weight loss, probably emotional.  There were no other complaints made during his period of service.  His March 1969 separation examination was within normal limits, noting no psychiatric complaints or diagnoses.  In March 1976, he was examined for enlistment in the Reserves.  There were no psychiatric complaints and he denied any psychoses.  The objective examination was completely within normal limits.

The record contains the report of a February 14 to 17, 1996 VA hospitalization.  This was his first hospitalization; at admission he noted that he had a gun and had thought of shooting himself.  He complained of poor sleep.  He did not identify depression as a problem but stated that he had had trouble sleeping since his 20's.  He had interpersonal conflicts at work ( he was a truck driver) and had a verbal altercation.  He said that he was just more irritable.  He said that he had been involved in a fatal accident; another truck had an accident and he had unsuccessfully tried to help them.  However, he had fallen 150 feet, fracturing his arm and wrist.  The mental status examination noted that he was cooperative with an engaging attitude.  He was logical, coherent and had directed responses.  He said that he was lonely and sad and had chronic irritability and agitation about money and jobs.  The assessment was adult adjustment disorder with depressed mood versus dysthymia.

VA treatment records from 1996 show diagnoses of dysthymia versus depression.  He complained of sleep disturbance, decreased energy and motivation and easy irritability.  In 2001, he was diagnosed with anxiety and depression, as well as symptoms of PTSD.

A psychological assessment was conducted by a private psychologist at the San Joaquin Mental Health Center in July 2001 as part of the Veteran's claim for SSA benefits.  It was commented that the Veteran had had contact with this facility since 1989.  The Veteran stated that at the age of 26 (1973) he had noted some psychosomatic complaints (fainting spells and feelings of having a heart attack).  He was noted to have issues with authority, memory, and concentration.  He had referred to being abused by his father as a child.  He did not note any flashbacks of Vietnam.  Since 2000, he has had increased aggressiveness, with episodic rages.  He was hypomanic and tangential.  The examiner noted that the Veteran clearly had psychiatric symptoms, to include overwhelming anger and rage, as well as chronic irritability.  It was commented that he had a severe personality disorder, that he was unable to internalize discipline or suggestions from authority figures (this would trigger memories of his childhood abuse).  The diagnosis was depressive disorder.  Based on this examination and the evidence of record, SSA found that the Veteran was disabled by mental disorders and a back disability.

The Veteran was seen by VA on an outpatient basis between 2007 and 2012.  In 2007, he reported insomnia.  He complained of anger and problems sleeping.  The diagnoses included neurotic depression; schizoid personality disorder; prolonged depressive reaction; and alcohol-induced mood disorder.  In August 2008, he was noted to have a dysthymic mood and was described as anxious.  He answered questions intelligently; his responses were well-targeted and insightful.  He was diagnosed with depression/PTSD.  A September 9, 2008 treatment note referred to the Veteran as Vietnam combat veteran.  He stated that he had had anger ever since service and noted that he could not deal with authority figures.  His responses to the Combat Exposure Scale indicated light combat exposure.  In October 2008, the diagnoses were alcohol dependence and PTSD.  A December 11, 2008 treatment note reflected that he was alert and fully oriented with a responsive affect and a somewhat anxious mood.  The assessments were alcohol usage (heavy) and PTSD. On January 27, 2009, he was again noted to be alert and fully oriented; there were no psychotic processes noted.  The assessment was PTSD and alcohol abuse in partial remission.  In February 2010, it was commented that his medications were helping with his re-experiencing, avoidance, numbing and arousal symptoms.  He displayed symptoms of sleep apnea and he stated that he still felt numb, depressed and fatigued.  His mood was depressed and his affect was congruent.  The diagnoses were major depressive disorder, recurrent; PTSD; and alcohol dependence.

The Veteran and his wife testified at a personal hearing at the RO before a DRO.  He again reiterated his in-service stressors (the attack on his building in DaNang and the incident with the other car in Stockton).  He stated that before service he was an introvert and was never in any kind of trouble.  After his return from service, his family members noted that he was angry and reclusive.  He had no friends.  He commented that he could not work because he was too angry and would have conflicts with people, particularly authority figures.  He again stated that, while he had been stationed in Guam, he was sent on temporary duty to DaNang.  He admitted that he had no evidence (such as copies of official orders, contemporaneous letters, or statements from other service members) that he had been sent to Vietnam.

After a careful review of the evidence, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is not justified.  The entrance examination referred to the Veteran's complaints of nightmares; however, the objective examination found that he was psychiatrically within normal limits.  As a consequence, he was sound at his entrance onto active duty.  While his service treatment records had noted homesickness, some depressed mood and nervousness in March and November 1966, there is no indication that these acute complaints resulted in the development of a chronic disorder.  This conclusion is supported by the remainder of the Veteran's service treatment records which show no further complaints of a psychiatric nature.  His March 1969 discharge examination was also normal.  A Reserves entrance examination conducted in March 1976 was also completely normal with no psychiatric complaints noted.  In fact, there is no evidence that he made any psychiatric complaints until the late 1980's or the early 1990's, some 20 years after his separation from service.  These facts outweigh the Veteran's lay assertions that he had had symptoms ever since his discharge in 1969.  Thus, continuity of symptomatology has not been demonstrated. Finally, none of the available treatment records indicate that the Veteran's treating physicians have related his current complaints to his service.  Therefore, entitlement to service connection for depression has not been established.

The Veteran has also asserted that he suffers from PTSD as a result of his service.  A review of the record indicates that he was not engaged in combat with the enemy.  His DD-214 clearly shows no service in a war zone and no award of any combat medals or badges.  Because the Veteran was not engaged in combat, his claimed stressors must be verified.

Based on the evidence of record, the Joint Services Records Research Center (JSRRC) was asked to attempt to corroborate the Veteran's reported stressors.  The Veteran's service personnel records show that he served with the 3960th Headquarters Squadron Anderson AFB, Guam and with the Det 300 USAFEPCR (European Postal and Courier Region) at Rhein Main Air Base in West Germany.   An extensive service records review was conducted and there was no documentation to support that the Veteran was assigned and/or stationed with the 366th Tactical Fighter Wing or the 354th Bomber Wing. 
The Board had remanded this case in order to verify the Veteran's stressors involving the temporary duty in DaNang, Vietnam dating between June 1967 to September 1967, which resulted in the Veteran's building coming under attack with rocket fire, while stationed with the 366th Tactical Fighter Wing in Vietnam and the 354th Bomber Wing in Guam and being chased by Russians while stationed in Germany. 
To verify the Veteran's stressors and comply with the remand, the JSRRC conducted a review of the veteran's claims file.  This included a review of the service personnel file, stressor statement and the submission of a verification request to JSRRC and Air Force Archivist. 
On March 28, 2014 a formal stressor verification request was submitted to JSRRC, which requested that the facility conduct a search as to whether the Det 300 USAFEPCR documented any member being sent to Vietnam as a temporary duty assignment. On May 08, 2014 JSRRC posted a response, which indicated the following: they had been unable to locate any historical information as to the activities of the Veteran's unit in Germany in 1967.  However, they were able to find documentation that on July 15, 1967 DaNang AB was attacked rocket and mortar fire, resulting in the death of eight Air Force members and the wounding of 49 others.  Aircraft were also destroyed and damaged.
On March 28, 2014 a formal stressor verification request was sent to the Air Force Archivist at Maxwell AFB, which requested the facility to conduct a search to verify the Veteran's stressor allegation. On March 28, 2014 the Air Force Archivist provided a response, which indicated the following: that there was very little information available for the Postal and Courier Region prior to 1969 because they did not submit any unit histories.  This unit was headquartered in Rhein Main, West Germany, while Detachment 300 (the Veteran's unit) was physically located in Frankfurt.  The 366th Tactical Fighter Wing was located in DaNang, but there is no record of anyone from the Postal and Courier Region, Europe, visiting the 366th.  
On May 09, 2014 the Air Force Archivist was once again asked to research the Veteran's stressors by utilizing his unit of assignment while stationed in Guam. The Air Force Archivist indicated the following: the 3rd Air Division, 3960th Strategic Wing was a housekeeping unit stationed at the Air Force base on Guam; this unit did not control any combat operations.  When service members came to Guam on TDY, they were assigned to one of three other 3rd Air Division Wings in order to conduct combat operations (4133rd Bombardment Wing, located at Andersen AFB. This was the B-52 function; 4252nd Strategic Wing, located at Kadena Air Base, Okinawa, this was the KC-135 operational base for all Arc Light (B-52 support) mission; 4258th Strategic Wing, located at U-Tapao Royal Thai Air Force Base, Thailand).  Unfortunately, the 3960th Strategic Wing did not submit any separate histories.  The 3rd Air Division histories focused on combat operations and not on any routine administrative courier activities.  Therefore, the Veteran's claimed stressor concerning his temporary duty in Vietnam could not be confirmed.
On May 08, 2014 the Veteran was contacted to determine if any additional details could be provided regarding the Veteran being chased by Russians while stationed in Germany. After discussions with the Veteran it was determined that he could not provide any additional details that could assist the VA with researching this particular stressor. In speaking with the Veteran it was noted that the incident was not investigated and although the Veteran informed his unit commander of the incident, the Veteran indicated that the commander did not take any interest and did not pursue the matter. Based on the JSRRC Stressor Verification Guide, Section V, the Veteran has provided a stressor that is impossible to verify due to the incident not being investigated or documented by the proper authorities. 
On May 09, 2014 a JSRRC inquiry was sent to the JSRRC VA Liaison, which requested that the VA Liaison identify whether or not JSRRC had additional access to Air Force records outside of the Air Force Archivist.  On May 09, 2014 the VA Liaison, provide a response that indicates "No they wouldn't have more records. Normally JSRRC refers you to the Archivist because they do not have anything available at Boling AFB or in-house". 
Therefore, a formal finding was issued in May 2009 that determined that the stressful incidents as reported by the Veteran had not been verified and did not meet the regulatory requirement of 38 CFR §3.304(f)(3). 
While the Veteran had also referred to being beaten during basic training and of cutting another person's throat, he admitted that neither incident was reported to or investigated by the appropriate authorities.  There is also no suggestion in the personnel records that his performance was adversely affected.  He has presented no contemporaneous documents, letters, or statements that would corroborate the occurrence of these events.  Therefore, these stressors could also not be verified.
After reviewing the evidence, to include the various efforts made by the JSRRC, the Board agrees that that evidence does not support a finding that the reported stressors have been verified.  While there have been diagnoses of PTSD made in the outpatient treatment records, these appear to have been based on the inaccurate finding that the Veteran was a Vietnam combat veteran when the records clearly indicate that he was not.  Moreover, these physicians provided no rationale whatsoever for diagnosing PTSD. Therefore, because these diagnoses were based on an inaccurate factual premise, they will be accorded no probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993).   Furthermore, since the Veteran is not a combat Veteran, any diagnosis of PTSD must be etiologically related to a verified stressor.  However, there is no verified stressor in this case that would support a diagnosis of PTSD.  The Board thus concludes that PTSD is not present in this case.  Since this particular disorder is not present, service connection cannot be awarded for it.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (when there is no proof of a present disability, there can be no valid claim for it).  Based on this record, the Board concludes that entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, has not been established.
In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied.



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


